Citation Nr: 1433045	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  11-02 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for a low back disorder and, if so, whether service connection is warranted.

2.  Entitlement to service connection for a right shoulder disorder.

3.  Entitlement to service connection for a left shoulder disorder.

4.  Entitlement to service connection for a right knee disorder.

5.  Entitlement to service connection for a left knee disorder.

6.  Entitlement to service connection for prostatitis.

7.  Entitlement to a compensable rating for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1971 to June 1974.

He appealed to the Board of Veterans' Appeals from March 2008 and May 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

As support of his claims, he testified at a hearing at the RO in July 2012 before the undersigned Veterans Law Judge (VLJ) of the Board.  This type of hearing is often and more commonly referred to as a Travel Board hearing.  The Veteran also previously had testified at another hearing at the RO in November 2010, however, instead before a local Decision Review Officer (DRO).  Transcripts of both hearings are in the claims file, so of record.

There previously was uncertainty concerning whether the Veteran had withdrawn his claim for prostatitis, so he did not also testify concerning this claim during his July 2012 Travel Board hearing.  But he since has indicated, through his representative, that he is continuing his appeal of this claim, so it, too, is before the Board, although he also clarified that he does not want a hearing concerning it.


Because there is the required new and material evidence, the Board is reopening the claim of entitlement to service connection for a low back disorder.  But rather than immediately readjudicating this claim on its underlying merits, the Board instead is remanding this claim, along with the six others, to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.


FINDINGS OF FACT

1.  In an unappealed July 1974 decision, the RO initially considered and denied the Veteran's claim of entitlement to service connection for a low back disorder (then described as "back problem, residuals"), since no low back disability had been diagnosed by the time of that earlier adjudication of this claim.

2.  Since that July 1974 decision, however, additional medical and other evidence has been submitted or otherwise obtained that relates to an unestablished fact necessary to substantiate this claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating this claim.


CONCLUSIONS OF LAW

1.  The July 1974 rating decision considering and denying the Veteran's claim of entitlement to service connection for a low back disorder is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2013).

2.  But there is new and material evidence since that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Since the Board is reopening this claim, there is no need to discuss whether the Veteran has received the type of Veterans Claims Assistance Act (VCAA) notice contemplated by Kent v. Nicholson, 20 Vet. App. 1 (2006), including especially insofar as the specific reasons this claim was previously denied.  This is because the Board is reopening this claim, regardless.  Moreover, the Board also need not determine at this juncture whether there has been compliance with the remaining duty-to-notify-and-assist requirements of the VCAA because this is better determined once the additional development of this claim is completed on remand.

Service connection is granted for disability that is the result of a disease contracted or an injury sustained in the line of duty during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In an unappealed July 1974 decision, the RO initially denied entitlement to service connection for back problem residuals.  The Veteran did not appeal that decision, so it is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.


New evidence means evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly-submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  But see also Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible" or to blindly accept, as true, assertions that are beyond the competence of the person making them).

The basis of the denial of service connection for back problem residuals in that earlier July 1974 decision was that the Veteran's March 1974 military separation examination did not show any such residuals.  In other words, he had failed to show he had this claimed disability, and without proof of any then current disability there necessarily could not have been a valid claim because there was no then existing low back disability to attribute or relate back to his military service.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992)

That most recent final and binding denial of this claim marks the "starting point" for determining whether there is new and material evidence to reopen this claim.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996) (indicating to review for newness and materiality all evidence submitted or otherwise obtained since the last final and binding denial of the claim, irrespective of whether that denial was on the underlying merits or, instead, a prior petition to reopen the claim).


Evidence received since that July 1974 denial of this claim, in particular, VA and private treatment records, show the Veteran now has a low back disability diagnosis.  Accordingly, the Board finds that new and material evidence has been received because he has at least established that he now has a low back disability.  His claim therefore must be reopened.  As the Court explained in Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), new evidence is sufficient reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of the disability at issue, even where this additional evidence is not enough to convince the Board to grant the claim.  Consider also that, in Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court clarified that, when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  In other words, the Court indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) establishes a "low threshold" for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim.  Rather, if there is newly-submitted evidence of current disability that, in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with a VA examination.


ORDER

Since there is the required new and material evidence, the petition to reopen this claim of entitlement to service connection for a low back disorder is granted, albeit subject to the further development of this claim on remand.



REMAND

Although the Board sincerely regrets the further delay that inevitably will result from remanding, rather than immediately deciding, this claim for a low back disorder, as well as the remaining claims, it is necessary to ensure these claims are fully developed and receive all due consideration.

First, the Veteran's claims file indicates that his service treatment records (STRs) have been lost, although it does not document what steps were taken to try and locate them.  Therefore, all appropriate efforts should be made to locate his complete service personnel records (SPRs) and STRs in accordance with VA Manual, part III, subpart iii, chapter 2, sections A-D, E.30, H.56, and I-K.  See also 38 C.F.R. § 3.159(c)(2).

The AMC is advised that these efforts to obtain service records shall continue until they are obtained, unless it is reasonably certain these records no longer exist or that further efforts to obtain them would be futile, such as where the Federal department or agency charged with maintaining these records advises VA that they no longer exist or the custodian does not have them.  38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2).

The Veteran lamented during his July 2012 hearing that he should not be penalized because of these missing records, including insofar as having to still prove his injuries in service, especially as concerning his low back and right shoulder disorders since the RO's 1974 rating decision acknowledged he had received treatment for his low back disorder during his service (when his STRs were available).

Also during his July 2012 hearing, the Veteran testified that he believed his hearing loss had worsened (was at least "somewhat worse") since his most recent February 2012 examination.  Therefore, he needs to be reexamined to reassess the severity of this service-connected disability.

Additionally, since he also has testified that he believes that all of his claimed disabilities are related to his service, VA examinations and opinions are need to assist in determining the nature and etiology of these claimed disorders, particularly in terms of their posited relationship with his military service.

As well, all current treatment records should be obtained and considered.

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Make all appropriate efforts to locate the Veteran's complete SPRs and STRs in accordance with VA Manual, part III, subpart iii, chapter 2, sections A-D, E.30, H.56, and I-K.  See also 38 C.F.R. § 3.159(c)(2).

2.  Obtain and associate with the claims file the Veteran's treatment records from the VA Corpus Christi Outpatient Clinic, dated since May 2010; from Orthopaedic Associates of Corpus Christi, dated since March 2010, from Calallen Orthopaedics L.L.P., dated since March 2006; from Corpus Christi Surgery Center, dated since November 2005; and complete records from Corpus Christi Urology Group; as well as any other records that the Veteran identifies.

The amount of effort needed to be expended depends on who has custody of the records.  If they are not in the custody of a Federal department or agency, then 38 C.F.R. § 3.159(c)(1) controls, whereas subpart (c)(2) controls if they are.  If these efforts yield negative results, a notation to that effect must be made in the file and the Veteran appropriately notified.  38 C.F.R. § 3.159(e)(1).

3.  After the aforementioned development has been completed, schedule a VA compensation examination to reassess the severity of the Veteran's bilateral hearing loss.  All indicated tests and studies should be performed, and all findings set forth in detail.  The claims file must be made available to the examiner for review of the Veteran's pertinent medical and other history, including a complete copy of this remand.

4.  Also schedule VA compensation examinations for medical nexus opinions concerning the etiology of any current low back disability, right shoulder disability, left shoulder disability, right knee disability, left knee disability, and prostatitis, including especially in terms of the likelihood (very likely, as likely as not, or unlikely) that any identified conditions initially manifested during his active military service from June 1971 to June 1974, even if not complained about, diagnosed, or treated during his service, or, if a presumptive condition (see 38 C.F.R. § 3.309(a)) within one year of his separation from service, so by June 1975.

The examiners should specifically comment on the Veteran's statements that he injured his back while lifting supplies during service, and experienced chronic back pain since, as well as that the Army did not provide proper lifting procedures, which lead to chronic joint conditions.  The examiner for the prostatitis claim should also comment on the Veteran's report that he had a circumcision during service due to infection, which is related to his prostatitis.


It is essential the claims file be made available to and reviewed by the examiners.  All necessary diagnostic testing and evaluation must be performed.  The examiners must discuss the underlying rationale of the opinions, whether favorable or unfavorable to the claims, if necessary citing to specific evidence in the file supporting conclusions.

5.  Then readjudicate these claims in light of this and all other additional evidence.  If these claims continue to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


